Case: 16-50720      Document: 00514008598        Page: 1     Date Filed: 05/26/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                   No. 16-50720                                   FILED
                                 Summary Calendar                             May 26, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

JOSE PEDRO FUERTE-NAMBO,

                                                Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-1127-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Jose Fuerte-Nambo



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-50720      Document: 00514008598   Page: 2   Date Filed: 05/26/2017


                                 No. 16-50720

has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Fuerte-Nambo has filed a response.

      We have reviewed counsel’s brief, relevant portions of the record, and
Fuerte-Nambo’s response.      We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. The record is not
sufficiently developed to allow a fair evaluation of Fuerte-Nambo’s claim of
ineffective assistance of counsel; we therefore decline to consider it, without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).

      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                       2